The indictment charges a public offense within the statute of the state of Ohio. The regularity of the proceedings had in that state before extradition is not reviewable by us in this proceeding.
Upon the proposition as to whether or not the petitioner is a fugitive from justice within the meaning of the constitution of the United States, that question seems to be absolutely decided against petitioner's contention by the supreme court of the United States in Roberts v. Reilly, 116 U.S. 80, and the decision of that court upon this constitutional question is absolutely binding upon this tribunal. Whether or not the facts in the case of petitioner are such as to call for a modification of the views expressed in Roberts v. Reilly is a question which can only be decided by the federal courts, whose writs and processes are open to petitioner.
The petitioner is remanded.